Pardee, J.
In explanation of the conclusions of law it is proper to say:
1. As to the claim of John G. Christopher. There is no doubt ihat the advances made by Christopher were to a vessel away from her home port in necessitous circumstances. They were applied to the use of the *28vessel, and were made on the credit of the vessel. Had no time notes and mortgages been taken, there would be no question that a maritime lien resulted for these advances and supplies. It has been frequently decided that taking a note and giving time will not necessarily release the maritime lien resulting from supplies furnished a vessel. See The St. Lawrence, 1 Black, 522; The Kimball, 3 Wall. 37; The Bird of Paradise, 5 Wall. 545; The Alabama, 22 Fed. Rep. 449; The Gen. Meade, 20 Fed. Rep. 923. The mortgages taken by Mr. Christopher were executed by the master and purser, and are of doubtful validity; but, whether valid or not, it is difficult to see why taking additional security by way of mortgage on the vessel should be presumed of itself to be a waiver of the lien given by the maritime law. In the findings made it is not denied that Christopher has a maritime lien for his advances, but it is held that such lien under the equities of this case ought to be postponed in favor of those having as security only maritime liens.
2. As to Henry Morton’s claims. He was the president of the incorporated company owning the vessel, and as such he was one of her managers, and actively participated in the management. As he was president and so acted, he is under the charter estopped from denying that he is, and was during the term of his presidency, a shareholder in the company, so that it is immaterial to inquire whether at certain specified periods he was a shareholder or not. He is now, and was when the vessel was libeled, a shareholder, and as such shareholder he was a part owner in reality, if not technically. Neither as manager nor as part owner should he have a lien to the prejudice of outside lienholders. Besides as a shareholder under the charter his shares (to the extent théy are not paid up at least) are charged with the debts of the company. The record does not show that the shares now held by him are paid up, but the evidence rather negatives such full payment. Again, Henry Morton did not make advances in a foreign port, although the vessel to which the advances were made was in a foreign port. He himself made all his advances while he was at the home port and was managing for the owners. It is well settled that advances and supplies made to a vessel in her home port are presumed to be made on the credit of the owners, and no maritime lien results. The record of this case shows that Frank Morton and W. R. Kemper have equally good claims as Henry Morton, and it the pretensions of Henry Morton to a maritime lien on the steamer Queen of St. Johns are well fo.unded, then that vessel, worth about $12,000, came into the admiralty court burdened with secret liens in favor of the president and directors of the Favorite Navigation Company, owner, to the amount of over $20,000, and yet these three parties were the managers of the vessel, and the practical owners of four-fifths of her. If such liens were to be allowed in a court of admiralty, it would open the door to fraud and collusion to such an extent that no safety would exist for any bona fide furnisher of supplies to a needy vessel in a foreign port.